DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.

Response to Amendment
The Amendment filed on 4/8/2021 has been entered. Claims 1-9, 12-18 remain pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 02-141860, hereinafter Kubota.

Regarding claim 2, Kubota teaches wherein the opening portion is formed in a bottom surface of the sample rack (item 10), and wherein the contact portion directly contacts the bottom surface of the sample container (figure 3).
Regarding claim 13, Kubota teaches an analytical apparatus comprising: the thermostatic apparatus according to claim 1 (see supra).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5, 7, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of United States Application Publication No. 2012/0219473, hereinafter Ishii.
Regarding claim 3, Kubota teaches a flow path (item 17) to discharge condensation water generated during cooling of the sample container to the outside (page 4, paragraph 6).
Kubota fails to teach wherein the heat conduction member has an inner bottom surface that is located further downward than the sample rack, and wherein the inner bottom surface of the heat conduction member forms a flow path, the flow path descending in one direction and configured to discharge condensation water generated during cooling of the sample container to the outside.
Ishii teaches wherein the heat conduction member has an inner bottom surface (Ishii, item 11) that is located further downward than the sample rack (Ishii, figure 3), and wherein the inner bottom surface of the heat conduction member forms a flow path (Ishii, paragraph [0040]), the flow path descending in one direction and configured to discharge condensation water generated during cooling of the sample container to the outside (Ishii, paragraph [0040]) so that the condensation would flow out of the device (Ishii, paragraph [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added changed the condensation flow path of Kubota such that it has an inner bottom surface that is located further downward than the sample rack, and wherein the inner bottom surface of the heat conduction member forms a flow path, the flow path descending in one direction and 
Regarding claim 4, Kubota teaches a flow path (item 17) to discharge condensation water generated during cooling of the sample container to the outside (page 4, paragraph 6).
Kubota fails to teach wherein the heat conduction member further comprises a groove extending in a first direction provided on the uppermost surface of the heat conduction member, and wherein an inner bottom surface of the groove forms a flow path, the flow path descending from a first end of the groove toward a second end of the groove and being configured to discharge condensation water generated during cooling of the sample container to the outside through the second end.
Ishii teaches wherein the heat conduction member further comprises a groove (Ishii, item 11) extending in a first direction (Ishii, figure 3), and wherein an inner bottom surface of the groove forms a flow path (Ishii, paragraph [0040] and figure 3), the flow path descending from a first end of the groove toward a second end of the groove (Ishii, figure 3) and being configured to discharge condensation water generated during cooling of the sample container to the outside through the second end (Ishii, paragraph [0040]) so that the condensation would flow out of the device (Ishii, paragraph [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have changed the condensation flow path of Kubota such that it has a groove extending in a first direction provided on the uppermost surface of the heat conduction member, and wherein an inner bottom surface of the groove forms a flow path, the flow path descending from a first end of the groove toward a second end of the groove and being configured to discharge condensation water generated during cooling of the sample container to the outside through the second end because it would cause the condensation to flow out of the device (Ishii, paragraph [0040]).
Regarding claim 5, modified Kubota teaches wherein the first end of the groove is not communicated with a first side surface of the sample rack (the first end of item 11 as added by Ishii is in the center and is not communicated with a first side surface), and the second end of the groove is communicated with a second side surface of the sample rack (the other end of the groove forms an opening 12 as added by Ishii on the second side surface).

Regarding claim 8, Kubota teaches herein the sample rack is attachable to and detachable from the heat conduction member in a first direction (figure 1).
Kubota fails to teach wherein the heat conduction member further comprises a groove extending in the first direction.
Ishii teaches wherein the heat conduction member further comprises a groove (Ishii, item 11) extending in the first direction (Ishii, figure 3) so that the condensation would flow out of the device (Ishii, paragraph [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have changed the condensation flow path of Kubota to include a groove extending in a first direction because it would cause the condensation to flow out of the device (Ishii, paragraph [0040]).
Regarding claim 12, Kubota teaches wherein the sample rack is attachable to and detachable from the heat conduction member in a first direction (figure 1).
Kubota fails to teach wherein at least one of the sample rack and the heat conduction member further comprises a plurality of openings opened on a side surface thereof along a second direction, the second direction being substantially perpendicular to the first direction.
Ishii teaches wherein at least one of the sample rack and the heat conduction member further comprises a plurality of openings (item 10) opened on a side surface thereof along a second direction (figure 3), the second direction being substantially perpendicular to the first direction (figure 3) so that the condensation would flow out of the device (Ishii, paragraph [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have changed the condensation flow path of Kubota to include a plurality of openings opened on a side surface thereof along a second direction, the second direction being substantially perpendicular to the first direction because it would cause the condensation to flow out of the device (Ishii, paragraph [0040]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota and Ishii as applied to claim 4 above, and further in view of United States Application Publication No. 2003/0026740, hereinafter Staats.
Regarding claim 6, Kubota and Ishii teach all limitations of claim 4; however, they fail to teach the sample rack comprises a stopper extending in the first direction and the stopper is accommodated in the groove.
Staats teaches a microfluidic device in which an upper portion of the device has a protrusion (stopper) which pairs with a recess (groove) so that the upper and lower portions of the device can be aligned (Staats, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a stopper (protrusion) to the sample rack extending in a first direction and accommodate the stopper in the groove because it would help to align the sample rack and heat conduction member (Staats, abstract).

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota and Ishii as applied to claim 8 above, and further in view of Staats.
Regarding claim 9, Kubota and Ishii teach all limitations of claim 8; however, they fail to teach the sample rack comprises a stopper extending in the first direction and the stopper is accommodated in the groove.
Staats teaches a microfluidic device in which an upper portion of the device has a protrusion (stopper) which pairs with a recess (groove) so that the upper and lower portions of the device can be aligned (Staats, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a stopper (protrusion) to the sample rack extending in a first direction and accommodate the stopper in the groove because it would help to align the sample rack and heat conduction member (Staats, abstract).

.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of United States Application Publication No. 2001/0027949, hereinafter Safir.
Regarding claim 14, Kubota teaches all limitations of claim 13; however, Kubota fails to teach further comprising: a mobile phase container accommodating a mobile phase; an auto-sampler; a pump configured to feed the mobile phase from the mobile phase container to the auto-sampler; a separation column; a column oven configured to accommodate the separation column; a detector; a waste liquid container; and a computer, wherein the thermostatic apparatus is attached to the auto-sampler.
Safir teaches a liquid chromatography apparatus (Safir, item 10) which has a mobile phase container (Safir, item 114) accommodating a mobile phase (Safir, paragraph [0097)]); an auto-sampler (Safir, item 200); a pump (Safir, item 116) configured to feed the mobile phase from the mobile phase container to the auto-sampler (Safir, paragraph [0097]); a separation column (Safir, item 102); a column (Safir, item 112) oven configured to accommodate the separation column (Safir, paragraph [0132]); a detector (Safir, item 130); a waste liquid container (Safir, item 14); and a computer (Safir, item 134) so that rapid characterization of samples can be performed (Safir, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the liquid chromatography system along with all of its components of Safir to the apparatus of Kubota because it would allow for rapid characterization of samples to be performed (Safir, abstract).

Allowable Subject Matter
Claims 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Kubota which teaches a thermostatic apparatus with a sample rack, a heat conduction member with a contact portion and a first opening on the sample rack. However, the prior art does not disclose, teach or suggest the claimed combination of the contact portion being inserted into the second opening, the contact portion directly contacts a side wall of the sample container along a second direction, which passes through the first opening that is in communication with the second opening, the second direction being substantially perpendicular to the first direction.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 4/8/2021, with respect to the rejection(s) of claim(s) 1, 2 and 13 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kubota.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798